Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

The amendment filed on 06/21/2022 has been entered. Claims 1-5 and 11-25 remain pending in the application. Claims 1-3, 12-14 17-18 and 24 have been amended.  is presented for examination by the examiner. Previous claim 17 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in light of Applicant’s amendment to claim 17. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of PCT/KR2018/008417 , International Filing Date: 07/25/2018 that claims foreign priority to 10-2017-0097725 , filed 08/01/2017, foreign priority to KR 10-2017-0109960 , filed 08/30/2017, foreign priority to KR 10-2017-0097731 , filed 08/01/2017 and  foreign priority to KR 10-2017-0097728 , filed 08/01/2017 (all Korea). 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 24 recites the limitation " the protrusions " in line 17.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear as to what limitation does this limitation refer to? For example, the protrusions may be some new limitations for some protrusions or alternatively the limitation may refer to “projections” recited in the same claim. It is suggested to amend the claim and provide explanations in order to remove the indefiniteness issue. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipate by Choi et al. (hereafter Choi, of record see Information Disclosure Statement dated 12/09/2021) KR 101072404 B1 (where attached English language machine translation is referenced).
In regard to independent claim 24, Choi teaches (see Figs. 1-6) a lens moving apparatus (e.g. automatic camera focusing apparatus, see Abstract, Technical field, Description of Embodiments on page 2-5, as depicted in Figs. 1-6) comprising: 
a base including a body having an opening (base holder 6 with opening light passing hole 34, page 3, 5 Figs. 1, 6), and a first post, a second post, a third post and a fourth post, which project from the body (protruding portion 20 in each corner of base see Figs. 1, 6, page 3, page 4); 
a bobbin disposed on the body (lens holder, page 2 last paragraphs -page 3, paragraph 1, Figs. 1-3); 
a coil disposed at the bobbin (coil 16 on 4, page 3 paragraph 1, Figs. 1-3); 
a first magnet disposed between the first post and the second post (i.e. first magnet 10 between first (front) and second (right) protrusion 20, pages 3-4 paragraphs 6-9, Figs. 1-2, 6); 
a second magnet disposed between the third post and the fourth post (i.e. third magnet 10 between third (back) and fourth (left) protrusion 20, pages 3-4 paragraphs 6-9, Figs. 1-2, 6); 
a lower elastic member coupled both to a lower portion of the bobbin and to the base (lower spring 14 connected to base 6 and to the lens holder 4, page 3 paragraph 1, Fig 1); and 
an upper elastic member coupled both to an upper portion of the bobbin and to the first to fourth posts (upper spring 12 connected to lens holder 4 and to four protrusions 20 via protrusions 30 and holes/grooves 28, page 3 paragraphs 1, 10-12, page 4 paragraphs 1-2, Figs. 1, 4-6), 
wherein the lower elastic member is positioned inside the first to fourth posts of the base (i.e. as 14 is inside four protrusions 20 of 6, page 3 paragraphs 1, 10-12, page 4 paragraphs 3-5, Figs. 1, 4-6), 
wherein the lower elastic member is coupled to the base between the first post and the fourth post, which is adjacent to the first post (i.e. as 14 is coupled to 6 between fist (front) 20 and adjacent fourth (left) protrusion 20, including terminals A’, B’ as depicted in e.g. Figs. 1-2, page 4 paragraphs 3-5),  
wherein the base (6) comprises: 
projections positioned between the first and fourth posts (i.e. as step 24 projections on base 6 projecting from the base body 6 and between first (front) – fourth (left) protrusions/posts 20, as depicted in Figs. 1-2, 6, e.g.  pages 3-4 paragraphs 6-9) and between the second and third posts (i.e. as step 24 projections on base 6  and projecting from base body 6 between second (right) and third (back) protrusions/posts 20, as depicted in Figs. 1-2, 6, e.g.  pages 3-4 paragraphs 6-9), the protrusions of the base projecting from the body (i.e. presumably projections of the base, i.e. step projections 24 noted above, are both projecting from base body 6 as depicted in Figs. 1-2, 6, e.g.  pages 3-4 paragraphs 6-9),
a first protrusion disposed on an upper surfaces of the projections (i.e. as edge step and notches on both sides of 24 between second (right) and third (back) protrusions 20, and first (front) – fourth (left) protrusions/posts 20, see e.g. page 3 paragraphs 1, 10-12, page 4 paragraphs 3-5, as depicted in Figs. 1, 5-6), and 
wherein the lower elastic member coupled to the first protrusion of the base (i.e. as 14 is coupled to base 6 at step(s) 24 on edge and with notches, e.g. page 3 paragraphs 1, 10-12, page 4 paragraphs 3-5, as depicted in Figs. 1-2, 5-6).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 12-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (hereafter Choi, of record see Information Disclosure Statement dated 12/09/2021) KR 101072404 B1 (where attached English language machine translation is referenced) in view of Kim et al. (hereafter Kim) US 20160048033 A1. 

In regard to independent claim 1 and 24, Choi teaches (see Figs. 1-6) a lens moving apparatus (e.g. automatic camera focusing apparatus, see Abstract, Technical field, Description of Embodiments on page 2-5, as depicted in Figs. 1-6) comprising: 
a base including a body having an opening (base holder 6 with opening light passing hole 34, page 3, 5 Figs. 1, 6), and a first post, a second post, a third post and a fourth post, which project from the body (protruding portion 20 in each corner of base see Figs. 1, 6, page 3, page 4); 
a bobbin disposed on the body (lens holder, page 2 last paragraphs -page 3, paragraph 1, Figs. 1-3); 
a coil disposed on the bobbin (coil 16 on 4, page 3 paragraph 1, Figs. 1-3); 
a magnet disposed on the base (i.e. magnet 10 on side(s) of the base holder 6, pages 3-4 paragraphs 6-9, Figs. 1-2, 6);
a lower elastic member coupled to a lower portion of the bobbin and to the base (lower spring 14 connected to base 6 and to the lens holder 4, page 3 paragraph 1, Fig 1); and 
an upper elastic member coupled both to an upper portion of the bobbin and to the first to fourth posts (upper spring 12 connected to lens holder 4 and to four protrusions 20 via protrusions 30 and holes/grooves 28, page 3 paragraphs 1, 10-12, page 4 paragraphs 1-2, Figs. 1, 4-6), 
wherein the magnet (10) comprises a  first magnet disposed on the base (6, Figs. 1-2,6) and disposed  between the first post and the second post (i.e. first magnet 10 between first (front) and second (right) protrusion 20, pages 3-4 paragraphs 6-9, Figs. 1-2, 6) and a second magnet disposed on the base (on 6 see Figs. 1-2, 6) and disposed between the third post and the fourth post (i.e. third magnet 10 between third (back) and fourth (left) protrusion 20, pages 3-4 paragraphs 6-9, Figs. 1-2, 6);
wherein the base (6) comprises: 
a first projection positioned between the first and fourth posts and projecting from the body (i.e. as step 24 projections on base 6 projecting from the base body 6 and between first (front) – fourth (left) protrusions/posts 20, as depicted in Figs. 1-2, 6, e.g.  pages 3-4 paragraphs 6-9); 
a second projection positioned between the second and third posts and projecting from the body (i.e. as step 24 projections on base 6  and projecting from base body 6 between second (right) and third (back) protrusions/posts 20, as depicted in Figs. 1-2, 6, e.g.  pages 3-4 paragraphs 6-9); and 
a first protrusion disposed on an upper surface of each of the first and second projections (i.e. as edge and notches on both sides of 24 between second (right) and third (back) protrusions 20, and first (front) – fourth (left) protrusions/posts 20, see e.g. page 3 paragraphs 1, 10-12, page 4 paragraphs 3-5, as depicted in Figs. 1, 5-6), and 
wherein the lower elastic member coupled to the first protrusion (i.e. as 14 is coupled to base 6 at step(s) 24  on edge and with notches, e.g. page 3 paragraphs 1, 10-12, page 4 paragraphs 3-5, as depicted in Figs. 1-2, 5-6) .  
But Choi does not explicitly disclose that the lower elastic member ( 14 ) comprises a first hole coupled to the first protrusion (although cutouts of 14 separating A and B parts cut through outer sections of 14 and are coupled to notches on 24, as depicted in Figs. 1-2, 5-6).  
However, Kim teaches in the same field of invention of a Lens moving apparatus and camera module including the same (see Figs.1-10, Abstract, paragraphs [02, 06-18, 56-74, 79-81, 106-110, 124-125, 201-202]) and further teaches that the lower elastic member (160) comprises a first hole (162a) coupled to the first protrusion (i.e. as outer frame 162 of lower elastic member 160 is provided with hole(s) 162a corresponding to positions of protrusions 145 of housing, that providing that lower elastic member and hosing are secured and bonded to each other through protrusions 145 protruding through holes 162a). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the lower spring (14) and base with step projections of Choi to include hole(s) on outer frame of lower spring and corresponding protrusions on housing/ base step projections according to teachings of Kim in order to provide that lower elastic member and base hosing are secured and bonded to each other through protrusions protruding through holes of lower elastic spring member (see Kim, paragraphs [124-125, 201-202]). 

Regarding claim 2, Choi-Kim combination teaches the invention as set forth above, and Chopi further teaches (see Figs. 1-6) that the base (6) comprises a first stepped portion, which has a depth from an outer surface of the body and which is positioned between the first post and the second post (i.e. 1st stepped portion from outer surface of 6, between first (front) and second (right) protrusions 20, pages 3-4 paragraphs 6-9, as depicted Figs. 1-2, 6), and wherein the first magnet is disposed at the first stepped portion (i.e. 1st stepped portion is where first magnet 10 is placed, pages 3, page 4 paragraphs 6-9, as depicted in Figs. 1-2, 6).  
Regarding claim 3, Choi-Kim combination teaches the invention as set forth above, and Chopi further teaches (see Figs. 1-6) that each of the first post and the second post further comprise a second stepped portion having a depth from each of outer surfaces of the first and second posts (i.e. 2nd stepped portion from outer surface of 20, on first (front) and second (right) protrusions 20, pages 3-4 paragraphs 6-9, as depicted Figs. 1-2, 6), the first magnet being disposed at the second stepped portion (i.e. 2nd stepped portion is where first magnet 10 is placed i.e. receiving unit/space 32, pages 3, page 4 paragraphs 6-9, as depicted in Figs. 1-2, 6).  
Regarding claim 4, Choi-Kim combination teaches the invention as set forth above, and Chopi further teaches (see Figs. 1-6) that a surface of the first magnet abuts both the first stepped portion and the second stepped portion, the first stepped portion abutting the second stepped portion (i.e. as surface of and first magnet 10 is placed on 1st and 2nd stepped portions that meet in corners, pages 3, page 4 paragraphs 6-9, as depicted in Figs. 1-2, 6).   
Regarding claim 5, Choi-Kim combination teaches the invention as set forth above, and Chopi further teaches (see Figs. 1-6) that the lower elastic member (14) is coupled to the base between the second post and the third post adjacent to the second post (i.e. as 14 is coupled to base 6 at step 24 between second (right) and third (back) protrusions 20, see e.g. page 3 paragraphs 1, 10-12, page 4 paragraphs 3-5, as depicted in Figs. 1, 5-6). 
Regarding claim 11, Choi-Kim combination teaches the invention as set forth above, and Chopi further teaches (see Figs. 1-6) that the lower elastic member (14) is not coupled to the base (6) between the first post and the second post and between the third post and the fourth post (as best understood since 14 is coupled to base 6 at step 24 with separation notch between second (right) and third (back) protrusions 20, and between first (front) and fourth (left) protrusions 20 at terminals A’, B’, see e.g. page 3 paragraphs 1, 10-12, page 4 paragraphs 3-6, as depicted in Figs. 1, 5-6).  
In the alternative as Choi does not explicitly state that the lower elastic member (14) is not coupled to the base (6) between the first post and the second post and between the third post and the fourth post, the limitation is obvious as follows: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the lower elastic member (14) so that it is not coupled to the base (6) between the first post and the second post and between the third post and the fourth post, because it is coupled to base 6 at step 24 with separation notch between second (right) and third (back) protrusions 20, and between first (front) and fourth (left) protrusions 20 at terminals A’, B’, (see  page 3 paragraphs 1, 10-12, page 4 paragraphs 3-6), as depicted in Figs. 1, 5-6, and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select such the shape of lower elastic member so that the lower elastic member as separate leaf spring parts A and B can be coupled with lens holder (4) and inserted and seated into the base (see , page 4 paragraphs 3-6). 
Regarding claim 12, Choi-Kim combination teaches the invention as set forth above, and Chopi further teaches (see Figs. 1-6) that the base (6, 20) comprises a second protrusion projecting from upper surfaces of the first to fourth posts (i.e. as four protrusions/posts 20 each have protrusions 30 on upper surfaces of 20 of 6, see page 3 last paragraph-page 4 paragraphs 1-2, as depicted in Figs. 1-2, 6), the upper elastic member being coupled to the second protrusion (upper spring 12 coupled to 30 at groove 28,  see page 3 last paragraph-page 4 paragraphs 1-2, as depicted in Figs. 1-2, 6).  
Regarding claim 14, Choi-Kim combination teaches the invention as set forth above, and Chopi further teaches (see Figs. 1-6) that the upper elastic member (upper spring 12, page 3 paragraphs 1, 10-12, page 4 paragraphs 1-2, Figs. 1-4, 6) comprises: 
a first inner frame coupled to an upper portion of the bobbin (i.e. 14 inner frame with grooves/holes 26 connecting 4 at 22, , page 3 paragraphs 1, 10-12, page 4 paragraphs 1-2, Figs. 1-4, 6); 
a first outer frame disposed on upper surfaces of the first to fourth posts and coupled to the second protrusion of the base (i.e. 14 outer frame with grooves/holes 28 connecting four protrusions 20 of 6 at 22, page 3 paragraphs 1, 10-12, page 4 paragraphs 1-7, Figs. 1-4, 6); and 
a first frame connection portion connecting the first inner frame and the first outer frame (as first/middle frame connecting inner with 26 and outer with 28 frames of 14, page 3 paragraphs 1, 10-12, page 4 paragraphs 1-2, Figs. 1-4, 6), 
wherein the lower elastic member comprises a first lower elastic member and a second elastic member spaced apart from the first lower elastic member (i.e. as two disconnected parts of 14 A, B, e.g. page 4 paragraphs 3-7, Fig. 1, 5), 
wherein each of the first and second lower elastic member (each A, B parts of 14  have) comprises: 
a second inner frame coupled to a lower portion of the bobbin (inner frame with grooves/holes 26 coupled to lower portion of 4, e.g. page 4 paragraphs 3-7, Fig. 1, 5); BIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/JTE/kgsApplication No.: NEWDocket No.: 6655-0724PUS1 Page 8 of 11 
a second outer frame coupled to the first protrusion of the base (i.e. outer frame of A, B of 14 coupled to base 6 at step 24 on edge and notches, e.g. page 3 paragraphs 1, 10-12, page 4 paragraphs 3-5, as depicted in Figs. 1-2, 5-6); and 
a second frame connection portion connecting the second inner frame and the second outer frame (as second/middle portion connecting inner and outer frames of 14 A,B,  as depicted in Figs. 1, 5, paragraphs 1, 10-12, page 4 paragraphs 3-5).  
Regarding claim 15, Choi-Kim combination teaches the invention as set forth above, and Chopi further teaches (see Figs. 1-6) that each of the first and second lower elastic member comprises a connection terminal connected to the second outer frame and bent toward an outer surface of the body and extending therefrom (i.e. each 14 A, B has connection terminal A’, B’ bent and extending towards/from outer surface of 6, Figs. 1, 5, paragraphs 1, 10-12, page 4 paragraphs 3-5).  
Regarding claim 16, Choi-Kim combination teaches the invention as set forth above, and Chopi further teaches (see Figs. 1-6) that the body (6) comprises an upper surface and an outer side surface (i.e. as 6 has upper surface and outer side surface, as depicted in e.g. Figs. 1-2, 6, pages 3-4), and wherein the upper surface of the body comprises: 
a first surface positioned inside the first to fourth posts around the opening (i.e. first lower surface around the opening 34 for 4 on 6, as depicted in e.g. Figs. 1-2, 6, pages 3-4); and 
a second surface positioned outside the first surface and higher than the first surface, wherein the lower elastic member is coupled to the second surface (i.e. as surface of step 24 higher than the first lower surface of 6 around opening 34 for 4, to which lower spring 14 is coupled, e.g. page 3 paragraphs 1, 10-12, page 4 paragraphs 3-5, as depicted in Figs. 1-2, 5-6).  
Regarding claim 17, Choi-Kim combination teaches the invention as set forth above, and Chopi further teaches (see Figs. 1-6) that the base (6) comprises a third stepped portion, which has a depth from the outer surface of the body and which is positioned between the third post and the fourth post (i.e. 3rd stepped portion from outer surface of 6, between third (back) and fourth (left) protrusions 20, pages 3-4 paragraphs 6-9, as depicted Figs. 1-2, 6), and 
wherein each of the third post and the fourth post comprises a fourth stepped portion having a depth from each of outer surfaces of the third and fourth posts (i.e. 4th stepped portion from outer surface of 20, on third (back) and fourth (left) protrusions 20, pages 3-4 paragraphs 6-9, as depicted Figs. 1-2, 6), the second magnet being disposed at the third stepped portion and the fourth stepped portion (i.e. 3rd and 4th stepped portion where magnet 10 is placed i.e. in such receiving unit/space 32, pages 3, page 4 paragraphs 6-9, as depicted in Figs. 1-2, 6).  
Regarding claim 18, Choi-Kim combination teaches the invention as set forth above, and Chopi further teaches (see Figs. 1-6) that the body of the base (body of 6) includes a first corner section, at which the first post is disposed, a second corner section, at which the second post is disposed, a third corner section, at which the third post is disposed, and a fourth corner section, at which the fourth post is disposed (i.e. as base 6 with protrusions 20 has first through fourth protrusion in each of the first to fourth corner of base 6, as depicted in Figs. 1, 6, pages 3-4).  
Regarding claim 23, Choi-Kim combination teaches the invention as set forth above, and Chopi further teaches (see Figs. 1-6) that the base (6 with 20) comprises an upper stopper disposed on upper surfaces of the first to fourth posts (i.e. as protrusions 30 on each protrusion 20 of 6 extend toward the cover  8 and may serve as stoppers for installing cover 8, see page 3 paragraphs 1-2 and last, page 4 paragraphs 5-6, Fig. 1).   
Regarding claim 25, Choi-Kim combination teaches the invention as set forth above, and Chopi further teaches (see Figs. 1-6) a camera module (as the automatic camera focusing apparatus, see Abstract, Technical field, Description of Embodiments on page 2-5, as depicted in Figs. 1-6) comprising: a lens (lens assembly 2, page 2 last paragraph – page 3 paragraph 10, Figs. 1-3); a lens moving apparatus according to claim 1 (as automatic focusing apparatus of camera, page 2-5, as depicted in Figs. 1-6); and an image sensor (as the camera with focusing apparatus has image sensor, page 4, paragraphs 8-9).


Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (hereafter Choi, of record see Information Disclosure Statement dated 12/09/2021) KR 101072404 B1 (where attached English language machine translation is referenced) in view of Kim et al. (hereafter Kim) US 20160048033 A1 and further in view of Lee et al. (hereafter Lee, of record see Information Disclosure Statement dated 08/13/2021) US 20150323758 A1. 
Regarding claims 19, 20 and 22, Choi-Kim combination teaches the invention as set forth above, and Chopi further teaches (see Figs. 1-6) that the base (6 with 20) comprises: a first stepped portion, which is positioned between the first corner portion and the second corner portion with a depth from an outer surface of the body and at which the first magnet is disposed (i.e. 1st stepped portion from outer surface of 6, between corners with first (front) and second (right) protrusions 20, where first magnet 10 is placed unit 32, see pages 3, page 4 paragraphs 6-9, as depicted in Figs. 1-2, 6); BIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/JTE/kgsApplication No.: NEWDocket No.: 6655-0724PUS1 
Page 9 of 11a first groove formed in an upper surface of the first stepped portion of the body between the first and second corner portions so as to face the first magnet (i.e. as the groove bottom of 32, facing 10 between corners of first and second protrusions, pages 3, page 4 paragraphs 6-9, as depicted in Figs. 1-2, 6); and regarding claim 20  that the base comprises: a second stepped portion having a depth from an outer surface of each of the first and second posts (i.e. 2nd stepped portion from outer surface of 20, on first (front) and second (right) protrusions 20, pages 3-4 paragraphs 6-9, as depicted Figs. 1-2, 6); a second groove formed in the second stepped portion so as to face the first magnet (i.e. as the groove facing 10 between on first and second protrusions, pages 3, page 4 paragraphs 6-9, as depicted in Figs. 1-2, 6). 
But Choi is silent about a first adhesive injection recess formed in the outer surface of the body so as to be connected to the first stepped portion (i.e. outer surface of 6 and connected to 1st stepped portion), and a second adhesive injection recess formed in the outer surface of each of the first and second posts so as to be connected to the second stepped portion (i.e. outer surface of 20 and connected to 2nd stepped portion), and regarding claim 22, where an adhesive disposed in the first and second grooves.  
However, Lee teaches in the same field of invention of a lens moving apparatus (see e.g. Figs. 1-8, Title, Abstract, paragraphs [45-65]) and further teaches first adhesive injection recess formed in the outer surface of the body so as to be connected to the first stepped portion (i.e. outer surface of base 210 has adhesive recess(es) 211 connected to stepped portions for applying viscous adhesive and connecting base with other member of the lens moving apparatus 100, as depicted in Figs. 2A-B, paragraphs [42-46, 50]), and where an adhesive disposed in the first grooves (i.e. as  adhesive member is applied is applied through adhesive recesses into stepped portions with groove, see in Figs. 2A-B, paragraphs [42-46, 50], in order to allow the base to be coupled to other member e.g. cover, and allow hermetical sealing the gap between them, paragraphs [45-46, 50]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Lee of using adhesive recesses allowing adhesive to be deposited into stepped portion grooves, to the outer surface of base 1st stepped portion grove of the magnet receiving unit, as well as outer surface of first and second posts and connected to 2nd stepped portion groove of Choi, in order to allow the base with posts forming the magnet receiving unit, to couple to other member e.g. magnet, and allow hermetical sealing of the gap between them, (see Lee, paragraphs [45-46, 50]). 
Regarding claim 21, Choi teaches (see Figs. 1-6) that the first groove is directly connected to the second groove ( as rooves of 1st and 2nd stepped portions meet in corners, pages 3, page 4 paragraphs 6-9, as depicted in Figs. 1-2, 6). 


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant’s arguments filed in the Remarks dated 06/21/2022, with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, Applicant argues that the cited reference does not disclose new recited features concerning the base and lower elastic member. However, it is noted that Choi teaches most of the limitations of claim 1, and new limitations to extent, as the base (6) comprises: a first projection positioned between the first and fourth posts and projecting from the body (i.e. as step 24 projections on base 6 projecting from the base body 6 and between first (front) – fourth (left) protrusions/posts 20, as depicted in Figs. 1-2, 6, e.g.  pages 3-4 paragraphs 6-9); a second projection positioned between the second and third posts and projecting from the body (i.e. as step 24 projections on base 6  and projecting from base body 6 between second (right) and third (back) protrusions/posts 20, as depicted in Figs. 1-2, 6, e.g.  pages 3-4 paragraphs 6-9); and 
a first protrusion disposed on an upper surface of each of the first and second projections (i.e. as edge and notches on both sides of 24 between second (right) and third (back) protrusions 20, and first (front) – fourth (left) protrusions/posts 20, see e.g. page 3 paragraphs 1, 10-12, page 4 paragraphs 3-5, as depicted in Figs. 1, 5-6), and wherein the lower elastic member coupled to the first protrusion (i.e. as 14 is coupled to base 6 at step(s) 24  on edge and with notches, e.g. page 3 paragraphs 1, 10-12, page 4 paragraphs 3-5, as depicted in Figs. 1-2, 5-6) .  As noted  Choi does not explicitly disclose that the lower elastic member ( 14 ) comprises a first hole coupled to the first protrusion (although cutouts of 14 separating A and B parts cut through outer sections of 14 and are coupled to notches on 24, as depicted in Figs. 1-2, 5-6).  Hence Kim was used as Kim teaches in the same field of invention of a Lens moving apparatus and camera module including the same (see Figs.1-10, Abstract, paragraphs [02, 06-18, 56-74, 79-81, 106-110, 124-125, 201-202]) and further teaches that the lower elastic member (160) comprises a first hole (162a) coupled to the first protrusion (i.e. as outer frame 162 of lower elastic member 160 is provided with hole(s) 162a corresponding to positions of protrusions 145 of housing, that providing that lower elastic member and hosing are secured and bonded to each other through protrusions 145 protruding through holes 162a). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the lower spring (14) and base with step projections of Choi to include hole(s) on outer frame of lower spring and corresponding protrusions on housing/ base step projections according to teachings of Kim in order to provide that lower elastic member and base hosing are secured and bonded to each other through protrusions protruding through holes of lower elastic spring member (see Kim, paragraphs [124-125, 201-202]). 
Regarding claim 24, Applicant argues that the cited reference does not disclose new recited features concerning the base and lower elastic member. However, Choi teaches (see Figs. 1-6) a lens moving apparatus (e.g. automatic camera focusing apparatus, see Abstract, Technical field, Description of Embodiments on page 2-5, as depicted in Figs. 1-6) comprising: 
a base including a body having an opening (base holder 6 with opening light passing hole 34, page 3, 5 Figs. 1, 6), and a first post, a second post, a third post and a fourth post, which project from the body (protruding portion 20 in each corner of base see Figs. 1, 6, page 3, page 4); a bobbin disposed on the body (lens holder, page 2 last paragraphs -page 3, paragraph 1, Figs. 1-3); a coil disposed at the bobbin (coil 16 on 4, page 3 paragraph 1, Figs. 1-3); a first magnet disposed between the first post and the second post (i.e. first magnet 10 between first (front) and second (right) protrusion 20, pages 3-4 paragraphs 6-9, Figs. 1-2, 6); 
a second magnet disposed between the third post and the fourth post (i.e. third magnet 10 between third (back) and fourth (left) protrusion 20, pages 3-4 paragraphs 6-9, Figs. 1-2, 6); 
a lower elastic member coupled both to a lower portion of the bobbin and to the base (lower spring 14 connected to base 6 and to the lens holder 4, page 3 paragraph 1, Fig 1); and 
an upper elastic member coupled both to an upper portion of the bobbin and to the first to fourth posts (upper spring 12 connected to lens holder 4 and to four protrusions 20 via protrusions 30 and holes/grooves 28, page 3 paragraphs 1, 10-12, page 4 paragraphs 1-2, Figs. 1, 4-6), wherein the lower elastic member is positioned inside the first to fourth posts of the base (i.e. as 14 is inside four protrusions 20 of 6, page 3 paragraphs 1, 10-12, page 4 paragraphs 3-5, Figs. 1, 4-6), wherein the lower elastic member is coupled to the base between the first post and the fourth post, which is adjacent to the first post (i.e. as 14 is coupled to 6 between fist (front) 20 and adjacent fourth (left) protrusion 20, including terminals A’, B’ as depicted in e.g. Figs. 1-2, page 4 paragraphs 3-5),  
wherein the base (6) comprises: 
projections positioned between the first and fourth posts (i.e. as step 24 projections on base 6 projecting from the base body 6 and between first (front) – fourth (left) protrusions/posts 20, as depicted in Figs. 1-2, 6, e.g.  pages 3-4 paragraphs 6-9) and between the second and third posts (i.e. as step 24 projections on base 6  and projecting from base body 6 between second (right) and third (back) protrusions/posts 20, as depicted in Figs. 1-2, 6, e.g.  pages 3-4 paragraphs 6-9), the protrusions of the base projecting from the body (i.e. presumably projections of the base, i.e. step projections 24 noted above, are both projecting from base body 6 as depicted in Figs. 1-2, 6, e.g.  pages 3-4 paragraphs 6-9),
a first protrusion disposed on an upper surfaces of the projections (i.e. as edge step and notches on both sides of 24 between second (right) and third (back) protrusions 20, and first (front) – fourth (left) protrusions/posts 20, see e.g. page 3 paragraphs 1, 10-12, page 4 paragraphs 3-5, as depicted in Figs. 1, 5-6), and 
wherein the lower elastic member coupled to the first protrusion of the base (i.e. as 14 is coupled to base 6 at step(s) 24 on edge and with notches, e.g. page 3 paragraphs 1, 10-12, page 4 paragraphs 3-5, as depicted in Figs. 1-2, 5-6).  
No additional substantial arguments were presented regarding claims 1 or 24 after page 12 of the Remarks. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872